Per Curiam. Petitioner seeks a belated appeal pursuant to A.R.Cr.P. Rule 36.9. On March 28, 1983, she was found guilty of first degree murder and sentenced to forty years in the Arkansas Department of Correction. Petitioner acknowledges that she was advised of her rights to appeal and failed to express any desire to appeal within the time allowed, which she attributes to her own disorientation and confusion and to a low level of intelligence. Petitioner’s allegations are wholly conclusory and fail to establish good cause as required by the rule. The petition is without merit and is, accordingly, denied. Purtle, J., would grant rehearing. Justice Purtle’s dissenting opinion on denial of rehearing appears in 281 Ark. at page 98.